Citation Nr: 0203407	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  96-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 9, 1994, for 
the award of entitlement to dependency and indemnity 
compensation benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in November 1978, after more than twenty-
six years of active service, including a period of service in 
Vietnam.  He died on February [redacted], 1982; the appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 determination from Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to an earlier effective date 
for a grant of entitlement to dependency and indemnity (DIC) 
compensation benefits.  A notice of disagreement was received 
in October 1995, a statement of the case was issued in 
November 1995, and a substantive appeal was received in May 
1996.  Supplemental statements of the case were issued in 
June 1996 and October 1998.  


FINDINGS OF FACT

1.  The veteran died in February 1982 as a result of lung 
cancer.

2.  By rating decision in June 1982, a claim by the appellant 
for entitlement to service connection for the cause of the 
veteran's death was denied; a notice of disagreement was not 
received to initiate an appeal from that determination. 

3.  Effective June 9, 1994, liberalizing legislation 
(38 C.F.R. § 3.309(3)) expanded compensation benefits for 
veterans who served in Vietnam, were exposed to herbicide 
agents, and later developed certain respiratory cancers.  

4.  In March 1995, the appellant requested that her claim for 
entitlement to service connection for the cause of the 
veteran's death be reopened.

5.  Rating actions by the RO subsequently granted service 
connection for the cause of the veteran's death and assigned 
an effective date of June 9, 1994. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 9, 1994, for an award of service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 5110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.114, 
3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
these issues.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
appellant's appeal.

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the 
appellant for further argument as the Board's consideration 
of the new law and new regulations in the first instance does 
not prejudice the appellant.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record reflects that in a March 1979 rating 
action, the RO granted the veteran entitlement to service 
connection for chronic low back pain, bilateral sensorineural 
hearing loss, tinnitus, arthritic changes of the cervical and 
lumbar spine, chronic rhinosinusitis, a right knee 
disability, a left knee disability, and dyshydrotic nummular 
eczema of both feet.  

The veteran died in February 1982.  The death certificate 
reported the immediate cause of death as oat cell carcinoma 
of the lung, right lower lobe, with metasteses to the brain, 
bone, and liver.

The appellant sought entitlement to entitlement to service 
connection for the cause of the veteran's death in February 
1982.  In a June 1982 rating decision, her claim was denied 
on the bases that the veteran's fatal condition was first 
shown at the time of death and his service-connected 
disabilities did not contribute substantially or materially 
to cause death.  The appellant was notified of that decision 
in June 1982 and furnished notice of appellate rights and 
procedures.  However, a notice of disagreement was not filed 
to initiate an appeal, and the June 1982 rating decision 
became final.  38 U.S.C.A. § 7105(c). 

The appellant sought to reopen her claim of entitlement to 
DIC benefits in March 1995.  In a May 1995 rating decision, 
the RO granted entitlement to DIC benefits and basic 
eligibility for Dependent's Educational Assistance was 
established.  The RO found that the veteran served in the 
Republic of Vietnam, and, in light of liberalizing 
legislation, the veteran's carcinoma of the lung was 
presumptively related to exposure to herbicides in Vietnam.  
DIC benefits were first awarded effective from April 1, 1995.  
However, the RO subsequently determined that the proper 
effective date was June 9, 1994.  The appellant contends that 
an even earlier effective date is warranted.  She maintains 
that the award of DIC should be retroactive to 1982, the year 
of the veteran's death.  

Analysis

Generally, the effective date of an evaluation and award of 
DIC benefits based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 38 C.F.R. 
§ 3.114(a) provides that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  See 38 C.F.R. § 3.114(a).  If 
a claimant requests review of her claim within one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized from the effective date of the liberalizing 
provisions.  See 38 C.F.R. § 3.114(a)(1).  

As previously noted, the appellant's February 1982 claim was 
denied on the bases that the veteran's fatal condition was 
first shown at the time of death and that his service-
connected disabilities did not contribute substantially or 
materially to cause death.  However, effective June 9, 1994, 
VA amended 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish 
presumptive service connection for multiple myeloma and 
respiratory cancers based on exposure to herbicide agents.  
See 59 Fed. Reg. 29723 (1994).  The amendment implemented a 
decision by the Secretary of VA under the authority granted 
by the Agent Orange Act of 1991 to provide for presumptive 
service connection for multiple myeloma and respiratory 
cancers for Vietnam veterans.  

The appellant sought to reopen her claim of entitlement to 
DIC benefits in March 1995 and entitlement to such was 
granted based upon the revised regulations.  Thus, because 
the appellant filed her reopened claim within one year of the 
liberalizing legislation, benefits may be authorized as of 
the effective date of the liberalizing issue, June 9, 1994, 
if the criteria for entitlement to DIC benefits were 
otherwise met at that time.  The evidence of record clearly 
demonstrates that the veteran served in the Republic of 
Vietnam during the Vietnam era and that he died of 
respiratory cancer.  The record further reflects that the 
appellant was the surviving spouse of the veteran at the time 
of his death and she has not remarried.  Thus, the appellant 
met the eligibility criteria for the liberalizing benefit on 
the effective date of June 9, 1994 and such eligibility 
existed continuously from that date.  Therefore, an effective 
date of June 9, 1994, is proper for the award of entitlement 
to DIC benefits.  However, there is no basis under the 
general effective date rules set forth in existing laws and 
regulations to permit assignment of an earlier date. 

The Board has also considered whether the appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer et al. v. United States 
Veterans Admin., et al, 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer et 
al. v. United States Veterans Admin., et al., 32 F. Supp. 2d. 
1175 (N.D. Cal 1999) ("Nehmer II"), which created an 
exception to the provisions set forth above governing the 
assignment of effective dates in certain cases.

By way of history, the Board notes that 38 CFR 3.311a (which 
became effective on September 25, 1985), was the first VA 
regulation to provide guidance for the adjudication of claims 
based on dioxin exposure.  See 50 Fed. Reg. 34,452 (1985). On 
May 3, 1989, a U.S. District Court invalidated a portion of 
38 CFR 3.311a, finding that VA had erroneously applied too 
restrictive a standard in determining what conditions were 
associated with dioxin exposure. All denials based on that 
regulation were invalidated and a moratorium was placed on 
further denials, pending the issuance of new regulations.

In May 1991, plaintiffs in Nehmer and VA entered into a 
stipulation providing that once new regulations pertaining to 
dioxin exposure were promulgated, VA would readjudicate all 
claims in which benefit denials were voided by the court's 
May 3, 1989 order, and adjudicate all similar claims which 
were filed subsequent to that order.  (See Final Stipulation 
and Order, C.A. No. CV-86-6160 (N.D. Cal.) (May 17, 1991).  
Additionally, the stipulation provided that the effective 
date of awards for claims in which denials of benefits were 
voided by the court would generally be based on the later of 
the date of receipt of the claim or the date on which 
disability or death occurred, assuming that the disease for 
which the benefit was ultimately granted was the same as that 
upon which the original claim was based.  For claims filed 
subsequent to the May 3, 1989, court order and held open 
under the stipulation, the effective date, likewise, would be 
based on the date of receipt of the claim or the date on 
which disability or death occurred, whichever was later.  Id.

VA interpreted the Nehmer stipulation and order to mean that 
the only denials which were invalidated by the court were 
those where the claimants had specifically raised the issue 
of Agent Orange exposure or where VA had relied on 38 C.F.R. 
3.311a when denying the claims.  See VA O.G.C. Prec. Op. No. 
15095, 60 Fed. Reg. 43,187 (1995).  In Nehmer II, the court 
rejected VA's interpretation and further defined all denials 
made under 38 C.F.R. 3.311a to mean benefit decisions which 
involved claims in which the cause of death is later found, 
under valid Agent Orange regulations, to be service-
connected.

However, the Board finds that in regard to the instant claim, 
the effective date rules as set forth in Nehmer I and Nehmer 
II do not provide a basis for the assignment of an effective 
date prior to June 9, 1994.  According to VA Adjudication and 
Procedure Manual M21-1, Part VI, para. 7.20(d), the Nehmer 
stipulation only invalidates denials of claims which were 
filed on or after September 25, 1985.

In the present case, the appellant's initial claim of 
entitlement to DIC benefits was filed in February 1982 and 
denied in June 1982.  The appellant did not file a notice of 
disagreement as to that decision and the decision became 
final.  See 38 U.S.C.A. § 7105(c).  The appellant's February 
1982 claim for DIC benefits was denied prior to September 25, 
1985, and as a result, this prior decision is not subject to 
or invalidated by the Nehmer stipulation.  Therefore, the 
decision remains final in accordance with the provisions of 
38 U.S.C.A. § 7105(c).  Furthermore, the appellant's March 
1995 reopened claim also falls outside the scope of the 
Nehmer stipulation because it was filed after the June 9, 
1994, effective date of the revised regulation.  

The Board reiterates that the appellant's claim for DIC 
benefits was granted in May 1995 because of a change in the 
law that was to her benefit, and not because the facts or 
evidence in the case had changed.  While the Board is 
sympathetic to the appellant's plight, the law does not 
provide any basis for assignment of an effective date prior 
to June 9, 1994, the effective date of the liberalizing 
legislation upon which the grant of benefits was based.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

